DAUKSCH, Judge.
This is an appeal from a sentence in an aggravated assault case. Because aggravated assault is a third degree felony the maximum imprisonment to which appellant could be sentenced is five years. Section 784.021, Florida Statutes (1977); Section 775.082(3)(d), Florida Statutes (1977). The trial court erred in sentencing appellant to three years in prison and seven years probation. The total time in prison and on probation cannot exceed the maximum for which the appellant could be imprisoned. Holmes v. State, 343 So.2d 632 (Fla.4th DCA 1977); Moore v. State, 324 So.2d 690 (Fla.1st DCA 1976).
The probation portion of appellant’s sentence is hereby reduced to two years.
AFFIRMED as modified.
CROSS, C. J., and McDONALD, PARKER LEE, Associate Judge, concur.